Case 2:15-cv-06076-MCA-MAH Document 385-19 Filed 07/12/19 Page 1 of 2 PageID: 6687




                              EXHIBIT 19
Case 2:15-cv-06076-MCA-MAH Document 385-19 Filed 07/12/19 Page 2 of 2 PageID: 6688


    From:            Donnelly, John V. (PLRO)
    To:              Alex.Boesky@gmail.com
    Subject:         SEC v. Dubovoy, et al., No. 15-cv-06076 (DNJ) (MAC) (MAH)
    Date:            Wednesday, May 29, 2019 8:55:00 AM
    Attachments:     28 Amended Complaint.pdf
                     28 Amended Complaint UKR.PDF
                     2019-05-21 Oleksander Ieremenko Summons.pdf
                     2019-05-21 Oleksander Ieremenko Summons UKR.PDF


    Dear Mr. Ieremenko,

    I am an attorney with the United States Securities and Exchange Commission (“SEC”). I write to
    inform you that you have been named as a defendant in the above matter, a civil case pending in the
    United States District Court for the District of New Jersey. A copy of the Amended Complaint and
    Summons are attached. Also attached are a copy of the Amended Complaint and Summons
    translated into Ukrainian. These documents contain important information and should be reviewed
    carefully.

    If you are represented by an attorney, please have your attorney contact me to discuss this matter.
    My contact information is in the signature block below. If you are not represented by an attorney,
    you may contact me yourself to discuss this matter.

    Sincerely,

    John Donnelly
    Senior Trial Attorney
    United States Securities and Exchange Commission
    Philadelphia Regional Office
    One Penn Center
    1617 JFK Blvd., Ste. 520
    Philadelphia, PA 19103
    215-861-9670
    donnellyj@sec.gov
